Citation Nr: 9924519	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran submitted a notice of disagreement in August 1997, 
and the RO issued a statement of the case in September 1997.  
The veteran submitted a substantive appeal in October 1997, 
and testified at a hearing in January 1998.  The RO hearing 
officer then denied service connection for bilateral hearing 
loss and for tinnitus.

In July 1999, the Board received correspondence directly from 
the Office of Veterans Services of the County of Somerset, 
New Jersey, transmitting certain medical documents pertaining 
to the veteran.  These documents relate to an issue not 
presently in appellate status, and are referred to the RO for 
proper consideration.


REMAND

The evidence of record supports a finding that the veteran 
saw combat in World War II, while serving as a Pharmacist's 
Mate First Class aboard the USS Maryland.  The veteran has 
also testified that his hearing loss occurred gradually, and 
that he first noticed it while attending college courses 
within a year after discharge from military service.  The 
veteran seems to indicate that his hearing loss began in 
service, and that is proof that he had hearing loss in 
service unless clearly rebutted by other evidence.  Likewise, 
the veteran seems to indicate that he has had ringing in his 
ears since military service, and that the ringing is 
constant.  The veteran is entitled to the presumption 
afforded combat veterans under 38 U.S.C.A. § 1154(b).  
Because VA undertook an examination of the veteran in 1997 
and found tinnitus, and high frequency hearing loss meeting 
the definition of a hearing disability under 38 C.F.R. 
§ 3.385 (1998), a remand is necessary for an audiometric 
examination and for a nexus opinion as to any relationship 
between the veteran's current hearing loss and tinnitus and 
his military service.  In view of the above, the case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's hearing loss and for tinnitus 
since his discharge from military 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the claims folder.

2.  The veteran should be scheduled for a 
VA audiometric examination to determine 
the nature and extent of his hearing loss 
and tinnitus, and to obtain an opinion as 
to the etiology of these conditions.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's hearing loss and tinnitus, 
including whether it is at least as 
likely as not that these conditions are 
related to noise exposure or other 
incident during military service.  The 
examiner should support the opinion by 
discussing medical principles as applied 
to the specific evidence in the veteran's 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.
3.  The RO should then review the 
veteran's claim for service connection 
for bilateral hearing loss and for 
tinnitus.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


